                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

KIT CHECK, INC.,                                  :
                                                  :
               Plaintiff,                         :          Case No. 2:17-CV-1041
                                                  :
       v.                                         :          JUDGE ALGENON L. MARBLEY
                                                  :
                                                  :          Magistrate Judge Vascura
HEALTH CARE LOGISTICS, Inc.,                      :
                                                  :
               Defendant.                         :

                                      OPINION & ORDER

       This matter is before the Court on Defendant Health Care Logistic, Inc.’s (“HCL”)

Motion for Judgment on the Pleadings. (ECF No. 25). HCL argues that Plaintiff Kit Check,

Inc.’s (“KCI”) patents are invalid as directed to patent ineligible subject matter. Plaintiff

responded (ECF No. 29), and HCL replied (ECF No. 32). KCI then filed a Motion to Strike or,

in the Alternative, Motion for Leave to File a Sur-Reply. (ECF No. 35). That Motion is also

ripe for review. For the following reasons, HCL’s Motion for Judgment on the Pleadings and

KCI’s Motion to Strike or File Sur-Reply are hereby DENIED.

                                         I. BACKGROUND

       KCI “designs, manufactures, and sells” a healthcare product (“KCI Product”) that

automates the process for restocking medications (“pharmacy kits”). (ECF No. 1 at 1). The KCI

Product consists of several parts but can be described as a variation on the following general

process: (1) pharmacy items are included in a pharmacy kit; (2) an RFID tag is attached to the

pharmacy items or the pharmacy kit itself; (3) the pharmacy kit is put into an electromagnetically

shielded container; and (4) a device reads the data on the RFID tags to determine if any of the

                                                  1
items are expired, expiring, missing, or the like. (Id.). KCI has seven patents for its products, all

titled “Management of Pharmacy Kits”: U.S. Patent No. 8,990,099 (the “’099 patent”), issued

March 24, 2015; U.S. Patent No. 9,037,479 (the “’479 patent”), issued May 19, 2015; U.S.

Patent Number 9,058,412 (the “’412 patent”), issued June 16, 2015; U.S. Patent No. 9,058,413

(the “’413 patent”), issued June 16, 2015; U.S. Patent No. 9,367,665 (the “’665 patent”), issued

June 14, 2016; U.S. Patent No. 9,734,294 (the “’294 patent”), issued August 15, 2017; and U.S.

Patent No. 9,805,169 (the “’169 patent”), issued October 31, 2017. (ECF No. 1 at 12).

        HCL’s alleged infringement of the patents arises out of a business relationship between

HCL and KCI. The parties dispute how to characterize their relationship. As KCI describes it,

“KCI engaged HCL as its supplier to construct the scanning station portion of the KCI Product.”

(Id. at 2). As HCL describes their relationship, however, HCL was not just a supplier; rather,

“HCL provided design services to KCI for an RFID reader box . . . .” (ECF No. 18 at 3). KCI

alleges that it had a nondisclosure agreement (NDA) with HCL that HCL and KCI executed on

December 19, 2013.1 (ECF No. 1, Ex. B). The NDA provided that HCL would not use any of

KCI’s confidential information. In 2014, KCI began sharing its trade secrets and other

confidential information with HCL for the purpose of facilitating the design and construction of

the Reader Box. (ECF No. 1 at 6).

        KCI spent over one year designing and testing its product, refining prototypes, and

determining how to manufacture the product. During this process, KCI went through at least

twelve different versions of its product. (ECF No. 1 at 8–10). HCL disputes that KCI “was the

only party performing testing and making suggestions for improvements that were incorporated


1
 As HCL notes, KCI does not appear to have signed the NDA, at least not the version it submitted to the Court.
(ECF No. 18 at 19).
                                                        2
into the design, or that any or all improvements were proprietary to Kit Check.” (ECF No. 18 at

5, ¶35). HCL and KCI entered into a separate agreement (“the Agreement”) on August 31, 2015.

That agreement specified that KCI owned all of the intellectual property used in the process of

designing and making the KCI Product.

       HCL also sells a system for managing medication refills. HCL’s product line is called

Stat Stock. HCL’s system uses RFID technology and a “Stat Stock box.” HCL asserts that KCI

“gave HCL permission to design, manufacture, offer to sell, and sell RFID boxes that would

target a different market from the large hospital market that Plaintiff was pursuing.” (ECF No.

18 at 24).

       On December 14, 2016, KCI sent a letter to HCL “notif[ying] HCL of the Asserted

Patents.” (ECF No. 1 at 12). In this correspondence, KCI expressed “concern that HCL was

using and sharing KCI’s trade secrets and that HCL should cease and desist from its unlawful

competitive activity.” (Id. at 16). On November 20, 2017, KCI notified HCL that KCI believed

HCL was infringing its patents. (ECF No. 1 at 12).

       On December 1, 2017, KCI sued HCL for misappropriation of trade secrets under federal

and state law, breach of their 2013 Nondisclosure agreement, breach of the 2015 Design

Services/Prototyping and Supplier Agreement, and infringement of KCI’s seven patents. (ECF

No. 1). HCL denied these allegations and pled as affirmative defenses that it did not infringe any

of the patents, that all of KCI’s Asserted Patents are invalid, that prosecution history estoppel

bars KCI from asserting any of its patents, and that the patents are unenforceable or invalid

because KCI behaved inequitably or had “unclean hands.” (ECF No. 18). HCL has

counterclaimed for declaratory relief that it did not infringe any of the patents or that the patents

are invalid.
                                                  3
       HCL moved for Judgement on the Pleadings on May 25, 2018. (ECF No. 25). HCL

argues that KCI’s Asserted Patents are directed to patent-ineligible subject matter and that the

patents do not contain a sufficiently inventive concept to warrant patent protection. This Motion

is fully briefed and ripe for review.

                                    I. STANDARD OF REVIEW

       A motion for judgment on the pleadings is proper “[a]fter the pleadings are closed—but

early enough not to delay trial.” Fed. R. Civ. P. 12(c). A motion for judgment on the pleadings

under Rule 12(c) is reviewed under the same standard as a motion to dismiss under Rule

12(b)(6). Clellan v. Karnes, No. 2:10-CV-170, 2011 WL 249493, at *1 (S.D. Ohio Jan. 25,

2011) (Marbley, J). When evaluating a motion for judgment on the pleadings, this Court takes

“all well-pleaded material allegations of the pleadings of the opposing party . . . as true, and the

motion may be granted only if the moving party is nevertheless clearly entitled to judgment.”

JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007) (quoting Southern

Ohio Bank v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 479 F.2d 478, 480 (6th Cir. 1973)).

The Court will grant the motion for judgment on the pleadings “when no material issue of fact

exists and the party making the motion is entitled to judgment as a matter of law.” Id. at 582

(quoting Paskvan v. City of Cleveland Civil Serv. Comm’n, 946 F.2d 1233, 1235 (6th Cir. 1991)).

In addition to the complaint itself, the Court may consider “matters of public record, orders,

items appearing in the record of the case, and exhibits attached to the complaint.” Nieman v.

NLO, Inc., 108 F.3d 1546, 1554 (6th Cir. 1997).

       HCL has moved for judgment on the pleadings, arguing that KCI’s patents are invalid

under 35 U.S.C. § 101 as directed to patent-ineligible subject matter. The question of “whether a

claim recites patent eligible subject matter is a question of law which may contain underlying
                                                   4
facts.” Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018). When “there are claim

construction disputes at the Rule 12(b)(6) stage, . . . either the court must proceed by adopting

the non-moving party’s constructions, . . . or the court must resolve the disputes to whatever

extent is needed to conduct the § 101 analysis, which may well be less than a full, formal claim

construction.” Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121 (Fed. Cir.

2018) (internal citations omitted). A claim that a patent’s claims are directed to patent-ineligible

subject matter requires this Court to consider “whether a claim element or combination of

elements is well-understood, routine and conventional to a skilled artisan in the relevant field . . .

.” Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018). This “is a question of fact.

Any fact, such as this one, that is pertinent to the invalidity conclusion must be proven by clear

and convincing evidence.” Id.

                                            II. ANALYSIS

       Before turning to the parties’ substantive arguments, this Court must address KCI’s

Motion to Strike or for Leave to File Sur-Reply. (ECF No. 35). KCI takes issue with HCL’s

Reply in which HCL brings up, for the first time, evidence from a provisional patent application,

the ‘231 Application, and other evidence supporting HCL’s contention that KCI’s patents were

directed to patent-ineligible subject matter. KCI asks that “Section I.C.ii of HCL’s Reply as well

as any other references to the ‘231 Application or to evidence purporting to support the assertion

that the claimed invention was ‘well-understood,’ ‘routine,’ and ‘conventional,’” be struck.

(ECF No. 35 at 4).

       KCI is correct “that a moving party may not raise new issues for the first time in its reply

brief,” Bishop v. Oakstone Academy, 477 F.Supp.2d 876, 889 (S.D. Ohio 2007), and “[e]vidence

used to support a reply memorandum shall be limited to that needed to rebut the positions argued
                                              5
in memoranda in opposition.” S.D. Ohio Civ. R. 7.2(d). Whether HCL can submit such

evidence here is a close case. HCL could have submitted such evidence in its initial brief, but

HCL’s Reply can also be fairly read as responding to the arguments KCI advanced for why its

invention was patent-eligible. Therefore, KCI’s Motion to Strike is DENIED. KCI has

alternatively moved for Leave to File a Sur-Reply. Because HCL’s Reply can be fairly read to

be replying to KCI’s arguments, and because KCI’s proposed sur-reply does not substantially

advance the issues before this Court, KCI’s Motion for Leave to File a Sur-Reply is also

DENIED.

       Before analyzing whether the claims at issue here are invalid under § 101, this Court

must determine the appropriate claims for review. A court may designate representative claims

“in certain situations, such as if the patentee does not present any meaningful argument for the

distinctive significance of any claim limitations not found in the representative claim or if the

parties agree to treat a claim as representative.” Berkheimer, 881 F.3d at 1365. A claim is not

representative simply because it is an independent claim. Id. Where parties dispute whether a

claim is representative, a district court may evaluate the claims on its own to determine whether

the alleged representative claims are substantially similar and linked to the same abstract idea.

Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776 F.3d 1343,

1348 (Fed. Cir. 2014) (internal citations omitted). But a district court is not required individually

to address claims not asserted or identified by the non-moving party if the court determines that

certain claims are representative because they are substantially similar and linked to the same

abstract idea. Zimmers v. Eaton Corp., No. 2:15-CV-2398, 2016 WL 4094870, at *5 (S.D. Ohio

Aug. 2, 2016) (Marbley, J).


                                                 6
       KCI has asserted seventy-nine claims as follows: claim 14 of the ‘099 patent; claims 1–6

of the ’479 patent; claims 1–6, 8, 9, 17–20, 22, and 23 of the ’412 patent; claims 1–7, 15–20, 24,

and 26 of the ’413 patent; claims 1–3, 5, 7, 8, 24–28, and 30 of the ’665 patent; claims 12–16,

19, and 21 of the ’294 patent; and claims 22, 25, 26, 27, 29, 30, 49, 51–60, 64, 65, 66, 79, 80, 82,

83, and 85 of the ’169 patent. (ECF No. 32, Exh. B at 2). HCL argues that Claim 17 of the ’412

patent, claim 24 of the ’665 patent, and claim 12 of the ’294 patent are representative. KCI

argues that these claims are not representative because HCL has omitted important limitations.

(ECF No. 29 at 10–11).

       Because this Court must construe all facts in favor of the nonmoving party, KCI, this

Court will not reduce all of the seventy-nine claims to those three representative claims

suggested by HCL. Rather, this Court will designate representative claims, taking into

consideration the limitations that KCI alleges will render their claims patent eligible, as follows:

      For the RFID tag structure, Claims 19 and 21 of the ‘294 Patent are representative. These
       claims will not be representative of claims 1–6 of the ‘479 patent; claims 13–16 of the
       ‘294 patent, or claim ’53 of the ‘169 patent because those additional claims recite merely
       that an RFID tag with a transparent portion is incorporated into the kit management
       system. Claims 19 and 21 of the ‘294 Patent are directed to the structure of the RFID tag
       itself.
      The remainder of the claims describe the larger inventory management system. The
       system claims shall be represented as follows:
           o Claim 12 of the ‘294 Patent, which includes the limitation that the RFID tag
               includes a transparent portion
           o Claim 17 of the ‘412 Patent
           o Claims 24 and 25 of the ‘665 Patent, which include the limitation that the RFID
               tag is associated with the pharmacy kit itself. (ECF No. 29 at 11).
           o Claim 1 of the ‘412 patent, which includes the limitation that the pharmacy kit
               template includes segments.

       Patent protection is available for “any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. Patent

protection is not available for “[l]aws of nature, natural phenomena, and abstract ideas.”
                                                   7
Diamond v. Chakrabarty, 447 U.S. 303, 309 (1980). Patent law excludes such concepts from

patent eligibly on the basis of preemption. If such ideas were patentable, it could prevent others

from using the “building blocks of human ingenuity.” Alice Corp. v. CLS Bank Int’l, 573 U.S.

208, 216 (2014). Such preemption could “impede innovation more than it would tend to

promote it, thereby thwarting the primary object of the patent law.” Id. But “too broad an

interpretation of this exclusionary principle could eviscerate patent law. For all inventions at

some level embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or

abstract ideas.” Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012).

       To determine whether a patent is directed to patent ineligible ideas, courts apply a two-

step analysis. First, courts determine “whether the claims at issue are directed to one of those

patent-ineligible concepts.” Alice Corp., 573 U.S. 208 (2014). If the claims are directed to a

patent-ineligible concept, then courts “consider the elements of each claim both individually and

‘as an ordered combination’ to determine whether the additional elements ‘transform the nature

of the claim’ into a patent-eligible application”; in other words, whether the claims include some

“inventive concept . . . sufficient to ensure that the patent in practice amounts to significantly

more than a patent upon the ineligible concept itself.” Id.

                                          A. Alice Step One

       The first step in determining whether patent claims are invalid under 35 U.S.C. § 101 is

to determine whether the patent claims are directed to an abstract idea. This “‘directed to’

inquiry applies a stage-one filter to claims, considered in light of the specification, based on

whether ‘their character as a whole is directed to excluded subject matter.’” Enfish LLC v.

Microsoft Corp., 822 F.3d 1327, 1335 (Fed Cir. 2016) (quoting Internet Patents Corp. v. Active

Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015)). While the Supreme Court has not
                                               8
precisely defined “abstract idea,” it has stated that “a method of organizing human activity” and

“a fundamental economic practice long prevalent in our system of commerce” fall within the

prohibited abstract idea category. Alice Corp., 573 U.S. at 219–20. Claims are also abstract if

they “simply [add] conventional computer components to well-known business practices.”

Enfish LLC, 822 F.3d 1327 (Fed. Cir. 2016). Thus, the Supreme Court and Federal Circuit have

found abstract patents directed to: “intermediated settlement,” Alice Corp., 573 U.S. at 220; “(1)

collecting data, (2) recognizing certain data within the collected data set, and (3) storing that

recognized data in a memory,” Content Extraction and Transmission LLC v. Wells Fargo Bank,

Nat. Ass’n, 776 F.3d 1343, 1347 (Fed. Cir.); “filtering files/e-mail,” Intellectual Ventures I LLC

v. Symantec Corp., 838 F.3d 1307, 1313 (Fed. Cir. 2016); and “managing a game of Bingo,”

Planet Bingo, LLC v. VKGS LLC, 576 F. App’x 1005, 1008 (Fed. Cir. 2014).

       Claims are not abstract if they “improve the functioning of the computer itself” or

“improve[] an existing technological process.” Alice Corp., 573 U.S. at 223, 225. The Federal

Circuit has thus upheld claims as not abstract when “the claims [sought] to protect only the

application of physics to the unconventional configuration of sensors as disclosed.” Thales

Visionix Inc. v. United States, 850 F.3d 1343 (Fed Cir. 2017). But the Federal Circuit found the

claims in Automated Tracking Sols., LLC v. The Coca-Cola Co. (“ATS”) abstract because they

“[did] not require a particular configuration or arrangement of RFID system components.” ATS,

723 F. App’x 989, 994 (Fed. Cir. 2018).

       HCL argues that KCI’s patents are directed “to the known abstract idea of inventory

management, namely monitoring the contents of a pharmacy kit and identifying characteristics

about its contents.” (ECF No. 25 at 20). KCI argues that HCL overlooks three significant

limitations in the claims that make the patents directed to patent eligible subject matter: (1) the
                                                  9
structure of the RFID tags, (2) the limitation that the pharmacy template comprise a plurality of

segments, and (3) the addition of the RFID tag to the pharmacy kit and items. (ECF No. 29 at

11). KCI thus argues that “the claims are directed . . . to a novel and non-obvious RFID tag

structure and to a unique arrangement of RFID technology in the pharmacy kit context.” (ECF

No. 29 at 12).

                               1. Claims 19 and 21 of the ‘294 Patent

       Claims 19 and 21 of the ‘294 Patent are directed to the structure of an RFID tag. Claims

19 and 21 of the ‘294 Patent state as follows:

19. A radio frequency identification (RFID) tag, comprising:

a body including a first substrate that is opaque and an RFID device configured to store tag
information, the RFID device formed of a second substrate that is different from the first
substrate; and

a tail portion extending away from a single side of the body and formed of a transparent material
that is different from the first substrate and the second substrate, the tail portion comprising a
proximal end physically coupled to the single side of the body, a distal end that is a free end, and
an adhesive backing for affixing the RFID tag to a first pharmacy item container configured to
store a first pharmacy item, wherein the transparent material prevents occlusion of label
information of the first pharmacy item container, and wherein the tag information is associated
with pharmacy item data associated with the pharmacy item.

21. The RFID tag of claim 19, wherein the first substrate include at least one of computer-
readable information or human-readable information.

(‘294 Patent col. 21 l. 1–23). KCI argues that because this claim is directed to the “physical

structure of an RFID tag,” the claim cannot be said to be directed to an abstract idea. (ECF No.

29 at 12).

       Claims 19 and 21 of the ‘294 are not directed to an abstract idea. Claims 19 and 21

describe a design for an RFID tag. This design specifies a particular method for putting together

an RFID tag. Thus, these claims are not abstract.

                                                 10
      2. System Claims: Claim 12 of the ‘294 Patent, Claims 1 and 17 of the ‘412 Patent, and
                               Claims 24 and 25 of the ‘665 Patent

       Next are the system claims. This Court has taken two of HCL’s representative claims:

claim 12 of the ‘294 patent and claim 17 of the ‘412 patent and added claims 24 and 25 of the

‘665 patent and claim 1 of the ‘412 patent to account for the limitations that KCI alleges make

the claims not abstract.

       Claim 17 of the ‘412 patent is the most general representative claim. It reads as follows:

17. A system for managing a pharmacy kit, comprising: a pharmacy kit container that provides
electromagnetic shielding; and

an information processing system communicatively coupled to a radio frequency identification
(RFID) reader, the information processing system comprising a computer-readable medium
storing computer-executable instructions that when executed by one or more processors cause
the one or more processors to:

receive tag information of a plurality of RFID tags coupled to a plurality of pharmacy item
containers based at least in part on an antenna emitting a radio signal at least within the
pharmacy kit container,

wherein the plurality of pharmacy item containers are configured to store a plurality of pharmacy
items,

wherein a particular RFID tag of the plurality of RFID tags is coupled to a particular pharmacy
item container of the plurality of pharmacy item containers and the particular pharmacy item
container is configured to store a particular pharmacy item of the plurality of pharmacy items,
and

wherein the particular RFID tag is associated with particular pharmacy item data comprising at
least an identifier of the particular pharmacy item and an expiration of the particular pharmacy
item;

verify a pharmacy kit based at least in part on a pharmacy kit template, wherein the pharmacy kit
template indicates a group of pharmacy items that form at least a portion of the pharmacy kit,
wherein to verify the pharmacy kit, the computer-executable instructions cause the one or more
processors to:

determine whether the plurality of pharmacy items correspond to the group of pharmacy items
that form the at least a portion of the pharmacy kit using the tag information and the pharmacy
kit template, and
                                                 11
determine whether the plurality of pharmacy items satisfy an expiration threshold; and

cause a display to display results of the verification of the pharmacy kit including information
regarding any of the plurality of pharmacy items that do not satisfy the expiration threshold.

(‘412 Patent col. 19 l. 45–67, col. 20 l. 1–20).

       Claim 17 of the ‘412 patent is directed to the abstract idea of inventory management.

Essentially, claim 17 can be summarized as “[a] system for managing a pharmacy kit” that

includes several components including: (1) a structure that provides “electromagnetic shielding,”

(2) an “information processing system” that includes a set of “computer-executable instructions,”

and (3) RFID tags attached to pharmacy items contained in a pharmacy item container. These

components allow an RFID reader to read the information on the RFID tags, identify what

“pharmacy kit” the items are a part of, and determine whether any of the items are expired or

expiring. (‘412 Patent at 19–20). This claim recites a process already used in hospitals, as noted

in the specification; that is, organizing pharmacy items into “pharmacy kits” and managing the

contents of those kits.

       The Federal Circuit’s holding in ATS is instructive. The claims in ATS were “directed to

systems ‘for locating, identifying and/or tracking of’ an object using RFID components.” ATS,

723 F. App’x at 993. The Federal Circuit held that those claims were abstract because “[t]he

representative claims simply do not require a particular configuration or arrangement of RFID

system components. Nor do the representative claims require multiple antenna coverage areas.”

Id. at 994. The Federal Circuit implied, however, that “claims directed to specialized

components of an RFID system or a specialized arrangement of components in an RFID system

should be patent-eligible.” Id.


                                                   12
       In holding that the claims in ATS were abstract, the Federal Circuit contrasted the claims

with the claims in Thales Visionix v. United States. KCI also analogizes its claims to Thales.

But KCI’s claims are not like the claims in Thales. The claims in Thales required a “particular

arrangement of sensors.” Thales, 850 F.3d at 1348. That arrangement, in turn, solved a problem

in the existing technology. Id. KCI argues that its claims “are directed to a specialized

arrangement in a specific context: a pharmacy kit management system using specific components

and specific functionalities.” (ECF No. 29 at 17). But “merely limiting the field of use of the

abstract idea to a particular . . . environment does not render the claims any less abstract.”

Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016).

Additionally, although KCI’s claims require the use of RFID tags, KCI’s claimed system appears

to work much the same way whether the RFID tag is attached to the pharmacy item container or

the pharmacy kit. Therefore, KCI’s systems do not require any particular placement of the RFID

tags, and that placement does not fix some existing problem in managing pharmacy kits.

       KCI also points to the Federal Circuit’s holding in McRO Inc. v. Bandai Namco Games

America, Inc., but the claims in McRO differed in important ways from KCI’s asserted claims.

The claims in McRO described a method for automating animation, using rules that were limited

in a particular way. McRO Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1313

(Fed. Cir. 2016). As the McRO Court characterized the analysis, the question is “whether the

claims in these patents focus on a specific means or method that improves the relevant

technology or are instead directed to a result or effect that itself is the abstract idea and merely

invoke generic processes and machinery.” Id. at 1314. The McRO claims improved the

previous process because, before the claimed invention, “an animator’s process was driven by

subjective determinations rather than specific, limited mathematical rules.” Id.
                                                 13
       Unlike the claims in McRO, claim 17 of the ‘412 patent does not specify a different

method for how to determine whether pharmacy items are expired. Rather, claim 17 “merely

implement[s] an old practice in a new environment.” FairWarning IP, LLC v. Iatric Systems,

Inc., 839 F.3d 1089, 1094 (Fed. Cir. 2016). KCI does not explain how its claims “apply rules of

selection in a manner different from those which humans used, albeit with less efficiency, before

the invention was claimed.” Intellectual Ventures I LLC v. Erie Indemnity Company, 711 F.

App’x 1012, 1016 (Fed. Cir. 2017).

       Claims 24 and 25 of the ‘665 patent include the additional limitation that the RFID tag be

associated with the pharmacy kit itself, rather than the individual pharmacy items. These claims

merely change the location of the RFID tag. KCI does not explain how such a change in location

renders these claims not abstract. KCI does not show how attaching the RFID tag to the

pharmacy kit itself fixes a problem with the prior system of pharmacy tracking, or otherwise

corrects for an issue with attaching the RFID tag to the pharmacy item instead. The system

functions in essentially the same way regardless of where the RFID tag is attached.

       Claim 1 of the ‘412 patent includes the additional limitation that the pharmacy kit

template includes segments. The term “segment” is a contested term that is the subject of claim

construction briefing. At the motion for judgment on the pleadings, however, this Court adopts

KCI’s proposed construction because claim construction has yet to occur. KCI defines

“segment” as “class or type of item(s) or additional segments.” (ECF No. 47 at 11). KCI’s

Response to the motion for judgment on the pleadings further describes segments as

“correspond[ing] to a class or type of items. For example, an item segment may define a specific

class of medications, like ibuprofen.” (ECF No. 29 at 5). KCI alleges that these segments

“allow[] the hospital pharmacy to accurately and efficiently determine the status of the items in
                                               14
the kit.” (Id.). HCL asserts that segments are merely part of the software used in the system.

Although a limitation need not be a physical item to render a claim not abstract, the addition of

segments in the pharmacy kit remains an abstract idea. The segments in KCI’s claimed system

appears to merely stand for the concept that kits can be divided into types of items. Claims that

include segments are still fundamentally concerned with inventory management.

       Lastly, claim 12 of the ‘294 patent includes the limitation of using the RFID tag specified

in claims 19 and 21 in the inventory management system. Like claims 19 and 21 of the ‘294

patent, claim 12 of the ‘294 patent is not abstract. The addition of the specific RFID tag does

require a specific arrangement of items, more like the claims in Thales.

                                         B. Alice Step Two

       At step two, this Court “consider[s] the elements of each claim both individually and ‘as

an ordered combination’ to determine whether the additional elements ‘transform the nature of

the claim’ into a patent-eligible application.” Alice Corp., 573 U.S. at 208. This requires “more

than simply stating the abstract idea while adding the words ‘apply it.’” Id. at 221 (quoting

Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 72 (2012)). Nor is it enough

to “claim[] the improved speed or efficiency inherent with applying the abstract idea on a

computer,” Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed.

Cir. 2015), to require “generic computer” functions or components, Alice, 573 U.S. at 223–26,

or to limit the idea “to a particular technological environment,” Bilski v. Kappos, 561 U.S. 593,

610–11 (2010). Put another way, “mere recitation of concrete, tangible components is

insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components

must involve more than performance of ‘well-understood, routine, conventional activities


                                                 15
previously known to the industry.’” In re TLI Communications LLC Patent Litigation, 823 F.3d

607, 613 (Fed. Cir. 2016) (quoting Alice, 573 U.S. at 225).

       This Court found claims 12, 19, and 21 of the ‘294 patent not abstract. Therefore, this

Court need only examine claim 1 of the ‘412 patent, claim 17 of the ‘412 patent, and claims 24

and 25 of the ‘665 patent. KCI argues that these claims contain inventive concepts that render

the claims patent eligible. KCI points to the following limitations: the pharmacy kit provides

electromagnetic shielding (all claims), the pharmacy kit templates are segmented (‘412 patent,

claim 1), the system can identify missing pharmacy items and available substitutes (‘412 patent,

claim 1), an RFID tag is attached to a pharmacy item (‘412 patent, claim 1), and an RFID tag is

attached to the pharmacy kit (‘665 patent, claims 24 and 25). (ECF No. 29 at 19). It is

appropriate to look to the specification to determine whether KCI’s claimed limitations in fact

identify anything more than well-known and conventional activities. In re TLI Communications

LLC Patent Litigation, 823 F.3d 607, 613–14 (Fed. Cir. 2016).

       HCL has not met its burden of showing by clear and convincing evidence that the

limitations do not provide an inventive concept. The Federal Circuit has instructed that in

analyzing the claims at step two, courts are not just to examine whether “each claim element, by

itself, was known in the art.” Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, 827

F.3d 1341, 1350 (Fed. Cir. 2016). Rather, “an inventive concept can be found in the non-

conventional and non-generic arrangement of known, conventional pieces.” Id. It remains to be

seen whether it was well-known and conventional to combine these limitations in the way KCI’s

patents claimed. HCL argues that the lack of description of the electromagnetic shielding

component of the system is an admission that it is well-known, routine, and conventional

activity. (ECF No. 32 at 15). The specification states that “[t]he use of an enclosed space to
                                               16
allows RFID tags to be read without interference from objects in the surrounding environment,

such as false positives from RFID tags on items not belonging to [a] kit. Accordingly, container

315 may be formed of a material designed to provide electromagnetic shielding, such as a metal

box.” (‘412 patent, col. 10 l. 8–13). While the description of electromagnetic shielding in the

specification and claims comes close to the line of merely saying to apply an abstract idea, the

specification could also be read to identify a specific problem in using RFID tags, as KCI

contends. (ECF No. 29 at 5–6). Aside from pointing to this description of electromagnetic

shielding, HCL has offered no reason to think that the use of electromagnetic shielding in the

system for managing pharmacy kits is routine and conventional. HCL points out that the

electromagnetic shielding limitation was not included in the provisional patent application, but

this Court is reviewing the patents as issued, not the provisional applications.

                                         III. CONCLUSION

       For the foregoing reasons, HCL’s Motion for Judgment on the Pleadings and KCI’s

Motion to Strike or, in the Alternative, Motion for Leave to File a Sur-Reply are DENIED.

       IT IS SO ORDERED.



                                                        s/Algenon L. Marbley
                                                      UNITED STATES DISTRICT JUDGE

DATE: March 14, 2019




                                                 17
